UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
Case No. 19-23827-rdd
In re. Chapter 11
LARRY B. WEINSTEIN Judge: Hon. Robert D. Drain

Debtors

 

x

AFFIRMATION IN OPPOSITION TO APPLICATION FOR RELIEF OF AUTOMATIC
STAY OF WELLS FARGO AS TO 32 PROSPECT STREET, SPRING VALLEY, N.Y.

 

Harvey S. Barr, Esq., an attorney duly admitted to practice before the Courts of
the State of New York and the United States Bankruptcy Court for the Southern District
of New York, hereby affirms under penalty of perjury as follows:

1. | am the attorney for Larry B. Weinstein (the “Debtor’) who is one of the
owners of the property known as 32 Prospect Street, Spring Valley, NY (Tax ID: Section
57:24-1-22.1) (hereinafter, the Premises).

2. On October 10, 2019 the debtor filed a petition for relief pursuant to
Chapter 11 of the U.S. Bankruptcy Code.

3. At the time of the filing the Debtor was the owner of the Premises together
with his ex-wife, consisting of a one (1) family semi-attached residence. Debtor also
owns a single family residence located at 7 Stillo Drive, Airmont, New York 10952
together with his ex-wife; a one family residence located at 4833 Marston Lane, Lake
Worth, Florida 334667, together with his Daughter; as well as a substantially completed
commercial structure located in Spring Valley, New York, owned by a Limited Liability
Company in which Debtor is the Sole Member.

5. Pursuant to a prior Order of this Court the commercial properties are the

subject of continuing litigation in the State Court's.
6. The Debtor also owns approximately 3 acres of undeveloped land in
Ulster County, New York, which upon information and belief may not be capable of
development due to environmental issues.

7. Prior to the “stay in place” order by the Governor of New York as a result
of Covid-19 an offer was received for the Premises and an inspection performed. The
Debtor made several of the improvements to the property required by the inspection in
anticipation of the sale. Then the “stay in place” became official. The offeror indicated a
reluctance to enter into a final contract.

8. Thereafter Counsel directed the Debtor to place a “for sale” sign on the
property which prompted the original offeror to renew his offer, through the original
broker. A contract was prepared and returned signed by the prospective buyer with a
deposit check. In the interim, the posted sign solicited another simultaneous offer which
was Five Thousand Dollars ($5,000) more than the pending offer, with no broker. The
second offeror had a mortgage pre-approval (Exhibit 1).

9. After months of negotiations attempting to sell the Premises as
represented to this Court and Creditors, the Debtor has found a desirable purchaser
and selected the highest and best offer. The proposed contract of sale for the Premises
signed by the Buyer and the Debtor is attached (Exhibit 2).

10. The Debtor has submitted the proposed contract to his former wife for
approval, which Debtor believes will be received provided his non-debtor ex-wife is
allowed a portion of the proceeds for her undivided one half interest in the Premises.

11. The accepted offer represents an overall increase in the net proceeds to

this Estate of almost Twenty Thousand Dollars ($20,000).
12. Simultaneous, the Debtor performed reasonable due diligence, and
caused an independent appraisal report to be performed which indicated the value of
the premises to be Three Hundred and Fifty Thousand Dollars ($350,000). (Exhibit 3)

13... Debtor believes that the selected purchaser is capable of completing this
transaction which represents the highest and best offer based upon Debtors attempts to
market properties of the Estate. This is especially so as the accepted offer is made
directly by the purchaser and there will be no real estate broker’s fees.

14. The amount due to the holder of the first mortgage is approximately
$160,000.00, including interest, taxes and expenses advanced by the lender.

15. Neither the Debtor nor his ex-wife ever occupied the Premises, which was
always income producing. Due to the Debtor’s financial distress, as well as the other
personal and health issues affecting Debtor's ability to remain as an attentive landlord,
Debtor decided to sell the “Premises”.

16. Debtor is awaiting his ex-wife’s response, but believes it is forthcoming
shortly, and perhaps even before the return date of this motion.

WHEREFORE, the Debtor requests that considering the fact that there is
adequate equity in the Premises showing that the secured creditor is adequately
protected anda probable sale is imminent, that that the instant application be denied.

Dated: May 29, 2020
Chestnut Ridge, New York

 
  

BARR LEGAL PLLC

By: J
Harvey S\Barr, Esq.
Attorneys’for Debtors
80 Red Schoolhouse Road, Suite 110
Chestnut Ridge, New York 10977
To: Woods Oviat Gilman, LLP via ECF 845-352-4080
Exhibit 1
‘THE FEDERAL SAVINGS BANK

  

Pre-Approval Letter
POWERING THE AMERICAN DREAM.
Thursday, May 14, 2020

Dear Joel Herman,

Thank you for choosing The Federal Savings Bank to assist you with financing for a new home. Your application for a mortgage
has been preapproved with the following terms:

Loan Type: Conventional Monthly Principal & Interest Payment: $1,223
Purchase Price: $330,000 Maximum Monthly R.E. Taxes: $1,100
Loan Amount: $264,000 Maximum "PITIA" per month: $2,473

(Principal, Interest, Taxes, Insurance & Association Dues)

This preapproval has been issued based on the financial information you provided and the credit report information we obtained
with your permission. Of course, after you decide on a new home, we must still document and verify your income, assets, liabilities
and other relevant information, including property value, and title information. Issuance of private mortgage insurance certificate is
required, if applicable. Prior to a mortgage commitment being issued, all information will have to be approved by our underwriters,
secondary market partners, and private mortgage insurer, if applicable.

This letter is not a commitment to lend money nor is it a commitment as to the above stated terms. You may want to print a copy of
this letter to share with real estate brokers or sellers so that they know that you have been preapproved for a mortgage. However,
keep in mind that this letter is for informational purposes and should not be used to waive any mortgage contingency requirement
under a real estate contract.

After you have found the perfect home and are ready to begin the formal application process, contact me by phone at 845-78 1|-
2405 or via email at so that we can begin to process your loan application. Rates and points are subject to change at any time
without prior notice and any change in the prevailing rates and points could affect the figures

as shown above.

Please note that this preapproval expires 90 days from date of this letter. Afler that date, please contact us to update your financial
information. We look forward to providing you with home financing. Ifyou should have any questions, please feel free to call me
at 845-781-2405.

Sincerely,

Zev Spitzer

The Federal Savings Bank | 48 Bakertown Road Suite 303, Monroe, NY 10950
Mortgage Banker, 1320452

z2Spitzer@thefederalsavingsbank.com
Phone: 845-781-2405

Copyright 2013 © The Federal Savings Bank | All rights reserved | www.thefederalsavingsbank.com

Member a.
FDIC
Exhibit 2
CONTRACT OF SALE
(ROCKLAND COUNTY APROVED)

THIS CONTRACT HAS BEEN APPROVED BY THE ROCKLAND COUNTY BAR ASSOCIATION

CONTRACT OF SALE

WARNING: NO REPRESENTATION IS MADE THAT THIS FORM OF CONTRACT FOR THE SALE AND PURCHASE OF REAL EST ATE
COMPLIES WITH SECTION 5-702 OF THE GENERAL OBLIGATIONS LAW "PLAIN ENGLISH."

NOTE: FIRE AND CASUALTY LOSSES: This Contract form does not provide for what happens én the event of fire or casualty loss before the title
CLOSING. Unless different provision is made in this Contract, Section 5-1311 of the General Obligations Law will apply. One part of that Law makes a
PURCHASER responsible for fire and casualty loss upon taking of title to, or possession of, the PREMISES.

Date: CONTRACT OF SALE made as ofthe day of May, 2020.
Parties: BETWEEN: LARRY B. WEINSTEIN and LINDA WEINSTEIN

Address: 7 Stilo Drive, Airmont, NY 10952
hereinafter called "SELLER," who agrees to sell, and

JOEL HERMAN
Address

 

hereinafter called "PURCHASER," who agrees to buy:

Premises: The property, including all buildings and improvements thereon (the "PREMISES") more fully
described on a separate page marked "Schedule A" and the persona! Property, if any, set forth on
"Schedule B" and also known as:

Street Address: 32 Prospect Street, Spring Valley, NY 10977
Tax Map Designation: 57.24-1-22.1
Purchase Price: 1. (a) The purchase price 08 00... ce ceccee cesses cnet eeeseneceseseessssseveserterneneesiens $340,000.00
Payable as follows:
(b) On the signing of this Contract,
by check subject t0 COMeCCHON o.oo ee cccnecceseeensensesecseusesesevseevsesessessesecsestensuneaevaey $25,000.00

In the event that Purchaser finances this purchase with a mortgage loan and Purchaser’s lender allows a
“seller’s concession” then both the Seller and the Purchaser shall cooperate in executing such
addendums to the contract of sale which the lender may require. The Purchaser shall pay all costs
associated with the concession including additional transfer tax.

(c) Balance at CIOSIng? 0... cece eneneeeeescetensessusnenecteistetienesseatieetes $315,000.00

Escrow of 2. (a) The downpayment herein shall be held in escrow by SELLER'S attorney (the "Escrow Agent")
Downpayment: In an IOLA account at JP MORGAN CHASE BANK, NA, until CLOSING, or
until this Contract is otherwise rendered null and void pursuant to its terms; and thereafter shall be
disbursed to SELLER or PURCHASER, as the case may be. In the event of a dispute as to whom
is entitled to such sum, and a Notice of a demand for the down-payment is sent by either of the
parties to the other, the Escrow Agent may (i) continue to retain such sum in escrow or (ii) deposit
such sum in the Court of pending litigation. However, in the event no notice of objection is
received from the other party within 10 days of receipt of the demand notice, the Escrow Agent
may release the down-payment to the demanding party.

NYSBA PRACTICE FORMS 3/03 RETO06.02
\
  

 

Defaults by
Purchaser:

Defaults by

Seller:

Acceptable
Funds:

Subject to
Provisions:

RET006.02
2

 

(b) The parties acknowledge that the Escrow Agent is acting solely as a stakeholder at their requestand
for their convenience, that the Escrow Agent shall not be deemed to be the agent of either of the parties,
and that the Escrow Agent shall not be liable to either of the parties for any act or omiSsion on his part
unless taken or suffered in bud faith, in willful disregard of this Contract or involving gross negligence, — .:
SELLER and PURCHASER shall jointly and severally indemnify and hold the Escrow Agent harmless
from and against all costs, claims and expenses, including reasonable attorneys’ fees, incurred in
connection with the performance of the Escrow Agent's duties hereunder, except with respect to actions
or omissions taken or suffered by the Escrow Agent in bad faith, in willful disregard of this Contract or
involving gross negligence on the parvof the Escrow Agent. The Escrow Agent shall have no duty to
invest any of the funds deposited with him hereunder and shall not be responsible for any action or
failure to act, unless said action or failure demonstrates bad faith.

(c) tn the event that the downpayment check given by PURCHASER pursuant to the terms and
conditions of this Contract is retumed for “Insufficient Funds" or not honored by any bank for any
reason whatsoever, not caused by the Purchaser, unless PURCHASER delivers a bank check for said
amount to SELLER'S attorney within three (3) days of said dishonor, plus the cost of bank charges
incurred as a result of the check being dishonored, this Contract shall be deemed null and void,

3, In the event PURCHASER fails to make any payments due under this Contract, Fails or refuses to
sign any documents required to close title, refuses to pay any costs required by this Contract or fails to
keep any promises made by PURCHASER pursuant to this Contract, SELLER shall provide written
notice of PURCHASER'S failure (also known as a “willful default"). If PURCHASER fails to correct a
willfall default within fifteen (15) days after receipt of notice from SELLER, SELLER may terminate
this Contract, and retain the downpayment made hereunder. The amount retained by Seller shall be
considered "liquidated damages" based upon an understanding between the parties hereto that SELLER
will have suffered damages duc to the withdrawal af the PREMISES from sale to the general public.
The damages suffered by SELLER as a result thereof will be substantial, but incapable. of determination
with mathematical precision, tt is, therefore, agreed by the parties that the amount retained by SELLER
is nota penalty, but rather a mutually beneficial estimate of the damages suffered by SELLER.

4. If SELLER wilfully defaults hereunder, PURCHASER shall have such remedies as PURCHASER
is entitled to at law or in equity, including, but not limited to, specific performance.

5. All moncy payable under this Contract, unless otherwise specified, shall be either:
(a) Cash, or personal check, but not over one thousand ($1,006.00) Dollars:

(b) Official check of any bank, savings bank. trust company, or saving and foan association having a
banking office in the State of New York, payable to the direct order of SELLER; or

(c) As otherwise agreed to or requested within five (5) days of CLOSING in writing by SELLER or
SELLER'S attorney.

6. ‘The PREMISES are sold and conveyed subject to the following:
(a) Any state of facts an accurate survey or physical inspection may shown, provided same does not
render title uninsurable at normal rates,

(b) Covenants, restrictions, easements, reservations, consents and Contracts of record, if any, provided
same are not violated by the existing dwelling structure and present use thereof;

(c) Rights of record, if any, acquired by any utility company to maintain and operate fines, wires,
cables, poles and distribution boxes, in, over and upon the PREMISES: and

(d) Laws and governmental regulations that affect the use and maintenance of the PREMISES,
provided they are nat violated by the buildings and improvements erected on the PREMISES.

{e) Subject to the rights of any Tenant(s) in Possession;

 
   
 
 

(f) Subject to approval of the Unitcd States Bankruptcy Court for the Southern District of New
York, White Plains, , which shall be applied for by the Sellers , at their sole cost and expense,
upon Buyer receiving a mortgage commitment, or sooner, at seller’s discretion, The Closing to
occur within fourteen (14) days of receipt of an Order of the Court approving the sale., : -
NYSBA PRACTICE FORMS 3/03:

 

 

‘
Tithe Company
Approval:

Closing Defined
and Form of
Deed:

Corporate Seller:

Closing Date

and Place:

Possession:
Broker:

Streets and

 

-NYSBA PRACTICE FORMS 3/03 — RETO06.02

The Sale is subject to the stated items above, provided they do not rendcr title uninsurable at standard
rates, do not prohibit the current and/or legal use of the Premises, and do not contain an y outstanding
options, purchase rights or require any affirmative risk or monetary payments and do nat contain any
provision whereby a future violation will result in forfeiture or reversion of title. Furthermore the sale is
subject to any easements and right-of-way of record provided they are located within 10 (ten) feet of the
property boundary line.

7. SELLER shall give and PURCHASER shall accept such title as any tide underwriter, or any agent
in good standing with its underwriter, will be willing to approve and insure in accordance with the
standard form of title insurance policy approved by the New York State Insurance Deparment, subject
only to the matiors provided for in this Contract.

Ifavailable, Seller shall supply any documents (including prior title insurance policies and existing
surveys, ifany) and/or affidavits reasonably requested by Purchaser's title insurance company and
required thereby for the issuance of title insurance policies to Purchaser and Purchaser's mortgagee, if
any

8. "CLOSING" means the settlement of the obligations of SELL.ER and PURCHASER to each other
under this Contract, including the payment of the balance of the purchase price to SELLER, and the
delivery to PURCHASER of a Bargain & Sale Deed with Covenants Against Grantor's Acts in proper
atutory form for recording so as to transfer 1o PURCHASER full ownership (fee simple title) to the
PREMISES, free of all encumbrances except as herein stated. The Deed will contain the covenant by
SELLER as required by Section 13 of the Lien Law.

9. If SELLER isa corporation, SELLER shall provide to PURCHASER at the time of CLOSING (a)
a resolution of its Board of Directors authorizing the sale and delivery of the Deed: (b) a certificate by
the Secretary or Assistant Secretary of the corporation certifying such resolution and setting forth facts
showing that the transfer is in conformity with the requirements of Section 909 of the Business
Corporation Law, and (e) any and all further documents reasonably required to show that the
corporation is authorized to sell and deliver the Deed pursuant to Law. The Deed in such case shall
contain a recital sufficient to establish compliance with that Section

10, CLOSING will take place at the office designated by PURCHASER'S lender (In Rockland
County); or .

[xX | office of SELLER'S attorney, or
{ | ather,

On or about Forty Five (45 ) days from Purheaser’s receipt of A LOAN COMMITMENT herein. or
later as provided for herein,

It is understood by and between the parties that the CLOSING shall take place within the confines of
Rockland County and PURCHASER represents that PURCHASER will make application to a lending
institution which closes the mortgage loan within the County of Rockland; failing which,
PURCHASER shall pay to SELLER, at CLOSING, the udditronal stm of $500.00 for a County
contiguous to Rockland, or $750.00 for any other county, to compensate SELLER for their additional
legal fees.

1. In the absence of a written Contract to the contrary, possession of the PREMISES shall be
delivered at CLOSING, with Tenant(s) in possession, and except as to articles of personal property
passing to PURCHASER under the terms of this Contract.

12. PURCHASER hereby states that PURCHASER has not dealt with any broker in connection with vod
this sale other than N/A, and SELLER aerces to pay the broker the commission eamed thereby
(pursuant to scparate Contract). -

  

13. This sale includes all of SELLER'S ownership and rights, if any, in any land lying in the bed of
 

Assignment of

Unpaid Awands:

Seller's

Representations:

Mortgage.
Contingency:

RETOQ6.02

y

any strect or highway. opened or proposed. in front of or adjoining the PREMISES to the center line
thereof. It also includes any right of SELLER to any unpaid award by reason of any taking by
condemnation and/or for any damage to the PREMISES by reason of change of grade of any street or
highway. SELLER will deliver, at no additional cost to PURCHASER, at CLOSING, or thereafter, on
demand, any documents which PURCHASER may require to collect the award and damages,

14, SELLER makes the following warranties and representations:

{a)
(b)—

The suet address of the PREMISES js:

t

i.
(c) The current reat estate taxes for the PREMISES are of public record, and SELLER does not have
the benefit of any exemptions;

(d) To SELLER'S best knowledge. there are no assessments of any type affecting the subject
PREMISES: and

(c} SELLER is not a “foreign person,” as that term is defined for purposes of the Foreign Investment
in Real Property Tax Act, Internal Revenue Code (“IRC") Section 1445, as amended. and the
regulations promulgated thereunder (collectively "FIRPTA’),

(f) The SELLER further represents that:

IS.

(a) the Premises and the present use and condition thereof do not violate any applicable
deed restrictions or other covenants, restrictions or agreements applicable to the Premises.
(b) na notice of notices of violation of law or municipal ordinances or of Federal, State.
County or Municipal or ather governmental agency regulations, orders or requirements
relating to the Premises have been entered or received by Seller and Seller has no reason
to beheve that any such note or notice may or will be entered:

(c) there is no action or proceeding (zoning or otherwise) or governmental investigation
pending, or, to the knowledge of Seller, threatened or relating to Seller, the Premises or the
transaction contemplated by this agreement, nor. to the knowledge of Seller, is there any
basis for such action,

(d) Seller has no knawledpe of an existing underground oil tank on the Premises.

(e) The Premises ts serviced by Suez Water and municipal sewer service.

(f) Setler has full authority to transfer cide to the Premises pursuant to this agreement,
Except as specified herein, no person, firm or entity has any right to acquire the Premises
or any rights or estates In and to the Premises:

(g) the execution of this Contract and Seller's performance hereunder does not violate any
judgment, order, injunction, decree or award of any court, administrative agency or
governmental body applicable to Seller or the Premises: and,

(h) the Premises abut a public road

(1) That the premises is not part ofan HOA,

(g) The Seller Larry Weinstein ts a Chapter 11) Debtor in Possession in a Bankruptey case pending
in the United States Bankruptcy Court for the Southern District of New York, at White Plains under
case number 19-23827RDD,

(a) PURCHASER'S obligation under this Contract is subject to, and contingent upon,

PURCHASER obuining, al PURCHASER’S own cost and expense, a mortgage commitment in the sum
of $264,000.00 repayable over a period of thirty (30) years with interest at the prevailing rate per
annum, as shall be en charged hy such lending institution, registered mortgage broker or licensed
mortgage banker, plus any applicable “points,” discount charges or loan ont gination fees. PURCHASER
warrants and represents that PURCHASER will, dilizenUy and in good faith, apply for said mortgage aa
later than seven (7) days after the receipt of a fully executed copy of this Contract by PURCHASER'S
attorney, and as the same may be extended by the parties or their attomeys, and will promptly furnish all
reports, documents, verifications and/or fees required in connection therewith. PURCHASER agrees to
promptly send to SELLER'S attorncy a copy of any bank letter received by PURCHASER granting or
declining the mortgage commitment. In the event PURCHASER does not obtain said mortgage
commitment hy Forty Five (43) Days from Purhcaser s receipt of the fuly-exeeuted contract

NYSBA PRACTICE FORMS 3403

4
 
  
 

 

Mortgagee's
Cerlificate or
Letter as to
Existing
Mortgage(s):

Compliance with

State and

Municipal
Department

NYSBA PRACTICE FORMS 3/03 --RET006.02'

 

herein, after the exercise of good faith, then this Contract shall be deemed null and void at the option of
either party lo this Contract, communicated (o the other party, or to the other party's attorney, in writing,
via the Untted States Postal System; and SELILER'S sole liability thereunder shall be the return of all
monies paid pursuant to this Contract. If, however, prior to actual denial of PURCHASER'S mortgage
application, PURCHASER elects to cancel this Contract pursuant to the provisions of this Paragraph;
SELLER may, by notice to PURCHASER'S attorney given within three (3) days thereafter, unilaterally
extend the time, for an additional period of not more than thirty (30) days, for PURCHASER to obtain
the said mortgage commitment, during which period of time, PURCHASER shall continue to diligently
pursue PURCHASER'S efforts to obtain such mortgage commitment.

(b) A commitment requiring PURCHASER to sell any property, or to discharge any debt, as a
condition precedent to closing of the mortgage loan, shall be deemed to be a “mortgage commitment"
which shall satisfy the contingent aspect of Paragraph 15{a); however, a Commitment Letter which is
subject to an appraisal of the PREMISES, or a credit report of PURCHASER, or a P.M_1. application,
and/or verification of PURCHASER'S income, assets or source of funds shall not be deemed to be a
“mortgage commitment" for purposes of Paragraph 15(a).

(c) Hf PURCHASER is unable to obtain a commitment for such mortgage, SELLER'S attorney shall,
upon fequest, have the right to see copies of the application filed by PURCHASER with the proposed
mortgagee. If requested, PURCHASER will request, in writing, that the proposed mortgagee send a
copy of the application to SELLER'S attorney.

(d) In the event that PURCHASER receives a commitment for a new firs! mortgage in a sum less than
the amount applied for, SELLER may reduce the Purchase Price by the amount of the difference
between the mortgage applied for and the mortgage obtained and PURCHASER shall not have the ri ght
to declare this Contract null and void, if such modification is acceptable to PURCHASER'S mortgage
lender,

{e) The Purchasers believe that, to the best of their knowledge, they are qualified from and income
and credit standpoint, for the mortgage that they are seeking from the lending institution, Purchasers
represent that they are applying for the mortgage loan soley in their own names and based soley upon
their individual income, and that the mortgage application will not be processed by the lending
institudion on the basis of any additional income requirements for any other co-borrower, who is nota
signatory to this contract of sale.

(f}  Itis specifically understood and agreed that all of the expenses related to the mortgage closing
shall be borne soley by the Purchasers, and that the setlers shall have no responsibility for the payment
of fees, escrows or expenses to the fending institution. Lt is further understood and agreed, that the fact
that the Seller had consented to making this contract contingemnt upon the ability of the Purchasers to
secure a mortgage loan commitment does not imply any consent on the part of the seller to accept any
obligations which may be imposed by the Purchaser’s tending institution either with repard to the
condition of the premises or the closing procedures of the lender, which would in any way amplify or
extend the obligation of the Selfer that are otherwise set ferth in this contract of sale.

16. If the PREMISES are encumbered by an existing martgage(s), SELLER agrees to deliver to
PURCHASER at closing a duly executed Satisfaction of such Mortgage(s) in proper recordable form
for such mortgage(s) together with the underlying note(s) and mortgage(s). SELLER shall pay the fees
for recording such Satisfaction of Mortgage(s). If, however, the holder of a mortgage is a bank or other
institution as defined in Section 274-a, Real Property Law, SELLER may. instead of the Satisfaction,
furnish an unqualified leer signed by the holder of such existing morigage(s) dated not more than
thirty (30) days before CLOSING certifying the amount of the unpaid principal and interest and the per
diem interest rate.

17, (a) SELLER will comply with atl notes or notices of violations of law, municipal ordinances,
order or requirements noted in or issued by any governmental department having authority as to lands,
housing, buildings, fire, health and labor conditions affecting the PREMISES at the date of CLOSING,
The PREMISES shall be transferred free of them at CLOSING and this provision shall survive

  
 

Violations and
Orders:

Violations of
Record:

Conditions of
Closing:

Installment
ASSeSSment:

Apportionments:

‘Water Meter

_RETO06.02

  

  

 

CLOSING. SELLER shall furnish PURCHASER with any authorizations necessary to. make the”
searches that could disclose these matters.

(b) Orders: If the PREMISES are located within a jurisdiction which requires personal
inspection of the PREMISES, SELLER will reasonably cooperate in obtaining the Certificate of
Occupancy and Violation Searches, yi

[8. If the cost of the removal of violations required to be removed by SELLER pursuant to the
provisions of this Contract shall be in excess of One Thousand Five Hundred ($1 500.00) Dollars,
SELLER is hereby granted an option to withdraw from this Contract; in which event, SELLER shall
refund to PURCHASER the monies paid on the execution hereof, whereupon this Contract shall
become null and void without further liability from cither party to the other, unless PURCHASER shall
agree to lake tle subject to said violations and assume the performance thereof and receive an
abatement in reduction of the Purchase Price in the sum of One Thousand Five Hundred ($1,500.00)
Dollars. The options herein granted shall be exercised by notice in writing by either party, or their
attorneys, on or before the time fixed for CLOSING, by certified mail, return receipt requested.

19, SELLER shall deliver, prior to CLOSING, to PURCHASER a valid and subsisting Certificate of
Occupancy or other required certificate of compliance, or evidence that none was required, covering the
burlding(s) and all of the other improvements located on the properly authorizing their use as a

[X  ] one family dwelling: or
| ] two family dwelling
at the date of CLOSING,

20. If at the ume of CLOSING the PREMISES are affected by an assessment, which is or may
become payable in annual installments, and the first installment is then a fien, or has been paid, then for
the purposes of this Contract all the unpaid installments shall be considered due and are: to be paid by
SELLER at CLOSING, unless the assessment is part of jthe State, County, Town taxes and/or Village
taxes (if applicable), in which event same shall be adjusted in accordance with Paragraph 21 herein.

21. (a) The following are to be apportioned as of Midnight of the date before CLOS ENG: Taxes,
water charges and sewer rents, fuel, if any, and municipal solid waste fees, if any.
(b) Tax apportionments shall be made in accordance with the following procedure (the Rockland
County Bar Association Resolution):
(1) State, County and Town Taxes shall be adjusted for the tax year from January Ist through
December 31st:
(2) School Taxes shall be adjusted for the tax year from September Ist through August 31st;
(3) Village Taxes shall be adjusted for the tax year from June {st through May 3 Est (unless the
subject Village (i.c., Montebello, Airmont, Sloatsburg or New Hempstead) utilizes. a different tax
year, in which case, such tax year shall be the basis for adjustment);
(4) The taxes shall be computed on a 365 day basis; and
(5) PURCHASER shall pay the tax for the day upon which the adjustment is mace (the day of
CLOSING),

(c) IP CLOSING shall vccur before a new tax rate is fixed, the apportionment of taxes shall be upon
the hasis of the old tax rate for the preceding period applied to the latest assessed valuation,

(d) Any errors or omissions in computing apportionments at CLOSING shat! be corrected. This
provision shall survive CLOSING, but in no event shall survival excced sixty (60) days from the actual.’
date of CLOSING, a 2

  
 

22. If there are water meter(s) and other utilitics meters on the PREMISES, SELLER shall furnish

 

 

NYSBA PRACTICE FO

  
  

 

Readings:

Allowance for
Unpaid Items:

Use of Purchase
Price to Pay
Seller
Obligations:

Affidavit as to
Judgments,
Bankruptcies.
elo!

Deed Transfer
and Recording
Vaxes:

Purchaser's Lien:

Seller's
Inability

to Convey;
Limitation of
Liability:

Condition of
Premises:

Maintenance:

“NYSBA PRACTICE FORMS 303 . * pe EY

   

reading for each meter to a date not more than Five (3) days before CLOSING and the ‘unfixed utility:
meter charges, if any, shall be apportioned on the basis of such last reading. :

23. SELLER has the option to credit PURCHASER as an adjustment toward the Pure hase Price with
the amount of aay unpaid taxes, assessments or utility charges, together with any interest and penalties
thereon, to a date not less than three (3) business days after CLOSING, provided that official bills
therefor, computed to said date, are produced at CLOSING.

24. If there is anything else affecting the sale of which SELLER is obligated to pay ard discharge at
CLOSING, SELLER may use any portion of the balance of the purchase price to discharge same. As an
alternative, SELLER may deposit money with the Title Insurance Company employed by

PURCHASER and required by it to assure its discharge; but only if the Tite Insurance Company wil!
insure PURCHASER'S title clear of (he matter or insuré against its enforcement out of the PREMISES,
and if acceptable to the mortgage tender. Upon request, made within a reasonable ime before
CLOSING, PURCHASER agrees to provide separate certified checks as requested lo assist in clearing
up these matters,

25. Ifa title examination discloses judgments, bankruptcies or other returns against persons having
names the same as or similar to that of SELLER, SELLER shall deliver a detailed affidavit satisfactory
to the Tite Insurance Company insuring PURCHASER at CLOSING showing that thew are not against
SELLER; the foregoing obligation shall survive CLOSING or the same shall be addressed in an Order
of the Bankruptcy Court relative ta the sale.

26. AtCLOSING, SELLER shall deliver a check or other acceptable funds payable to the order of
the Rockland County Clerk, or to the Title Insurance Company. in the amount of any applicable
transfer tax payable by reason of the recording of the Deed, together with any required tax return.
PURCHASER agrees to duly complete the tax return and to cause the check(s) and the tax return to be
delivered to the Title Insurance Company representative at CLOSING,

27, All money paid on account of this Contract, the reasonable expenses of examination of the title to
the PREMISES and any survey and survey inspection charges are hereby made liens on the PREMISES
and collectable out of the PREMISES. Such liens, however, shall not continue after default in
performance of this Contract by PURCHASER (the term “default” being herein defined in Paragraph 3
above). ,

28. If SELLER is unable to wansfer dle to PURCHASER in accordance with this Contract,

SELLER'S sole liability shall be to refund all money paid on account of this Contract, plus all charges

incurred for: (i) examining the ttle; (ii) Liability: any appropriate additional searches made in

accordance with this Contract, (iii) survey and survey inspection charges; (iv) prepaid non-refundable
lenders fces, not to exceed 1% of the mortgage amount: (v) credit check and appraisal fees in the
actual amounts incurred, and (vi) engineers inspection fees: The total of (i) - (vi) above shall not
to exceed One Thousand ($1,000.00) Dollars, Upon such refund and payment, this Contract shall
be considered canceled, and neither SELLER or PLIRCHASER shall have any further rights
against the other party, Notwithstanding anything contained herein, the Seller shall be obligated to
cure and satisfy all voluntary mortgages, liens and encumbrances on the Property and shall cause
all title exceptions with respect to such voluntary mortgages, liens and encumbrances to be
omitted from the title report at or prior to closing.

29. The PREMISES are sold in an "AS IS" physical condition and SELLER makes no representations
of any kind or nature, the Buyer haveing had the opportunity to perform his own due diligence. Seller
agrees to maintain the premises in it’s existing condition, normal wear and tear excepted, to the day of
closing.

30. It shall be the obligation of SELLER to maintain the PREMISES, both interior and exterior, in
present condition, except as may be otherwise sct forth herein, until the transfer of possession of the
PREMISES to PURCHASER. :

   
   
 

 

Inspection:

Notices:

Closing Funds:

Headings:

Assignment.

Inspections:

“RETOO6.02
g:

     
   
 

 

31. PURCHASER shail have access to the PREMISES at reasonable times upon reasomable notice’
within forty eight (48) hours prior to CLOSING or taking possession, with all utilities in: service, in 1)"
order to ascertain the condition of the PREMISES with regard to Paragraphs "11," "29" sand "30" herein,

 

32. All notices required or permitted pursuant to this Contract shall be in writing and forwarded to the
other party's atlorney at the office address of such party's attorney via the United States Postal Service,
certified mail, return receipt requested; and such notice shall be deemed given on the third (3rd)
business day following mailing of such notice. Alternatively, a notice may be delivered by an overnight
delivery service, or by facsimile or via email, but in any case, such notice shall be deemed made upon
the dale such notice is actually received by the attorney. However, a notice of default or cancellation
shall only be made by certified mail return receipt requested,

33. PURCHASER does hereby personally guarantee all funds that shall be transmitted by
PURCHASER, or on their behalf, to SELLER at the time of CLOSING as and for the ba lance of the
Purchase Price and apportionments; it being understood that this personal guaranty shall survive the
delivery of the Deed.

44. The paragraph headings in this Contract are for convenience only and have no legal significance.

33. This Contract may not be assigned or transferred by PURCHASER without the prior express
written permission of SELLER.

46. Purchaser acknowledges and represents that Purchaver is fully aware of the physical condition and
state of repair of the Premises and of ail other property included in this sale, based on Purchaser's
own inspection and investigation thercaf, and that Purchaser is entering into this coritract based
solely upon such inspection and investigation and not upon any information, data, statements or
representations, written or oral, as to the physical condition, state of repair, use, cost of operation
or any other matter related to the Premises or other property included in this sale, given or made
by Seller or its representatives, except as represented, in paragraph 29 above, and shall accept the
same “as is” in their present condition and state of repair, subject to reasonable use, wear, tear and
natural deterioration between the date hereof and the date of closing, without any reduction in the
purchase price or claim of any kind for any change in such condition by reason thereof subsequent
to the date of this contract.

Lead-Based Paint. (a) At the Purchaser's sole expense, the Purchaser shall have the right to conduct
a risk assessmenit or inspection of possible lead-based paint hazards on the dwelling, which was
constructed prior to 1978. This assessment or inspection shall be performed within ten days hereof.
Hf the results of such test indicate ihat the presence of lead-based paint hazards, a copy of the report
issued by the risk assessor inspector together with a written contract addendum listing the specific
existing deficiencies and recommended remedial action together with the cost thereof shall be served
upon the Seller's attorney within five days from the date of the report. Upon receipt of such Notice,
the Seller shall have the option of, at the Seller's expense, of correcting the condition(s) prior t
closing and providing a certification from a risk assessor or inspector confirming that the corrective
action was taken. Seller shall give Purchaser written notice of such election within five days from
receipt of the report and addendum. In the event that the Seller notifies the Purchaser that the Seller
declines to exercise that option, then the Purchaser shall have the option to withdraw from this
contract upon prompt notice to the Seller and, in such case, the Purchaser shall be entitled to a refund
of the Downpayment and neither party shall have any further obligations under this Contract.

(b) In the event that Seller exercises the option to cancel this contract, the Purchaser may
nevertheless have the option to waive the report and to proceed with the purchase of the premises.
Said option by the Purchaser must be exercised in writing within three days after receipt of notice
that Seller has declined to take remedial action.

{c) If the Purchaser shall fail to conduct a timely inspection or fail to serve timely notice, the
provisions of this paragraph shall be deemed waived and the Purchaser, at its own cost and expense; «
shall be solely responsible to provide any certificates as may be required by any mortgagee or insurer
of the mortgage.

   
 
  

NYSBA PRACTICE FORMS 3/0

 
 

Deed Description:

Changes Must
he in Writing:

Contract Binding:

Singular also
Means Plural:

Conflicts:

Attorney
Authorizations:

Ag

NYSBA PRACTICE FORMS 4/03

 

(d) The Seller has no knowledge of lead-based paint and/or lead-based paint hazards in the -
Premises and has no reports or records pertaining to.lead-based paint and/or lead-based paint hazards —
in the Premises.

37, SELLER shall, at CLOSING, include in the Deed of Conveyance such description of the
PREMISES as may be required by the lending institution, or the Title Insurance Company insuring the
conveyance of ude, In the event such description is based upon a new survey, such survey shall also be
certified or guaranteed to SELLER,

38. This Contract may not be changed or canceled, except in writing, and signed by the parties or
their respective attorneys.

39. This Contract shall alse apply to and bind the distributees, heirs, executors, administrators,
Successors and permitted assigns of the respective parties.

40. Any singular word or term herein shall also be read as in the plural, and vice versa, whenever the
sense of this Contract may require it.

At. This Contract constitutes the entire Contract between the parties and shall not be modified or
altered by any Contracts, warranties or representations, whether expressed or implied, unless set forth in
weiting and executed by all of the parties hereto or their respective atlorneys.

42. EACH OF THE PARTIES HEREBY AUTHORIZE THEIR ATTORNEYS TO AGREE IN
WRITING TO ANY CHANGES IN DATE AND TIME PERIODS PROVIDED FOR IN THIS
CONTRACT,

Pursuant to the Property Condition Disclosure Act of 2001, the Seller has elected to provide the

Purchaser with a Five Hundred Dollsr ($500.00) credit at closing in lieu of providing the Purchaser
with the Property Disclosure Statement. Any disclosure provide prior to the signing of this contract of
sale is null and void. .
In any interpretation of the terms of this contract, none of it’s terms shall be construed against the
seller by reason of the fact that the seller or it’s attorneys drafted the contract since the final contract
is the result of negotiations by parties having equal bargaining power, with cach of the parties having

access to legal representation of their own selection.

This Contract shall not be binding or effective until fully executed by both Parties and delivered by
Seller to Parchaser or Purchaser's Attorney.

Digital, electronic or scanned copies of original handwritten signatures shall be considered valid.

This Agreement may be executed in counterparts, cach of which shall be deemed to be an original, but
all of which, taken together, shall constitute one and the same agreement.

Escrowee shall be decmed to have accepted the escrow provisions of this Contract even in the absence
of its signature on the Contract by depositing the Contract Deposit in its designated bank account.

 
ayia ot Seller [ate

Ce

 

This contract may not be assigned by Purchaser without the priar written consent of Seller in each
Instance and any purported asd gnmuent made without mach consent shall be vold.

If applicable, the Seller shall contply with dhe Ruckhind County Weal Water SGitute, and Use Selier
shall camply with Executive Law 375(5) pertaining to smoke detectors and carban monoxide

detectors,

The sellor(s) wid purchuser(s) hereby authorize (he delivery of a copy of the Saller’y Closing
Disclosure (CD). prepared by the lender, to the veal estate agents. brokers named herein,

EY nile 5 efi

 

 

LINDA WEINS TES, Seller Date , Purchaser Dare

LETS a

i

PSEA PRACTICE FOAMS hs
 

SCHEDULE "B"
PERSONAL PROPERTY RIDER

Personal Property: (a) The sale also includes all fixtures and articles of personal property atlached to or used in connection
with the PREMISES, unless specifically excluded below. SELLER states thal they are paid for and owned. by SELLER free
and clear of any len other than the EXISTING MORTGAGES). They include but are not limited to:

Air Conditioning Equipment and Installations, Awnings, Bathroom and Kitchen Cabinets, Clothes Dryer,
Dishwasher, Door Mirrors, Fencing, Flagpole, Freezer, Garbage Disposal Unit, Heatinp/Lighting/C ooking fixtures,
Mail Box, Mantels, Outdoor Statuary, Oven, Plumbing, Pumps, Range, Refrigerator, Screens, Sha des, Shrubbery,
Storm Doors, Storm Windows, Switch Plates and Door Hardware, Television Acrials, Tool Shed, Venetian Blinds,
Wall to Wall Carpeting, Washing Machine, Weather Vanc, Window Boxes, Window Treatments, and built-ins, not
excluded below, aad only to the extent that the same exist on the subject preniives, and in their present candition
reasonable wear ane tear excepted. ‘

Excluded from this sale are furnitare and household furnishings:

AS PER MLS LISTING #

Prior to the Closing, Seller, at its own expense, shall remove the personas property located at the Premises and not
included in the sale contemplated hereby and shall repair all damage to the Premises resulting from the removal of
such personal property. Any of Seller's personal property not included in the sale contemplated here by which is nat
removed from the Premises shall be deemed abandoned property. Purchaser may cause any such abandoned
property to be removed from the Premises. The provisions of this paragraph shall survive the Closing.

(c) Lighting fixtures permited to be remaved by SELLER, shall be replaced by SELLER at SELLER'S expense. with
standard “builders” fixtures.

(d) 0 The personal property to be conveyed pursuant to this Contract shall only be to the extent that said personal property
presently cxists upon the PREMISES, and shall be deemed trunslerred 10 und conveyed to PURCHASER under the Deed of
Conveyance to be delivered, but itis understood and agreed that no part af the purchase price shal] be deemed ta have been
paid PURCHASER for same and that the property uansferred hereunder shall be deemed to have been transferred without
comsideration,

fe) U however, it ts determined that, notwithstanding the foregoing Paragraph, there is a sales tax due for the transter of

any of the ilems nated in this Cantract, PURCHASER shall hold harmless and indemnify SELLER for any sales lax
Hability. This Paragraph shall survive CLOSING,

DISCLOSURE OF INFORMATION AND ACKNOWLEDGMENT
LEAD-BASE.D PAINT AND/OR LEAD-BASED PAINT HAZARDS
Lead Warning Statement

NYSBA PRACTICE FORMS 3403 RETO06.02
il
 

DISCLOSURE OF INFORMATION AND ACKNOWLEDGMENT
LEAD-BASED PAINT AND/OR LEAD-BASED PAINT HAZARDS
Lead Warning Statement ‘

Every purchaser of any interest mm residential reat properg: on witch a residenual dwelling was built prior to 19-78 is notified
that such property may present exposure to lead from lead -based paint that may place young children at risk of developing
vad posontng, Lead potsonme m young chiddren may produce permanent neurological damage, tnchiding learning
disabilities, reduced intelligence quotient, behavioral problems, and impajred memory, Lead polsoning also poses a
particular risk to pregnant women, The seller of any interest in residential real property is required to proved the buyer with
any: information on lead-based paint hazards from risk assessments or inspections in the seiler’s possession and notify the
buyer of any Known lead-based paint hazards. risk assessment or inspection for possible lead-hased patna hazards is
recononended priar ta purchase.

Seller's Disclosure finitad)
(a) Presence of Ivad-based paint and/or lead-based paint hazards (check one below).

Known lead-based paint and/or lead-based paint hazards are present in the housing
(explain):

 

XL. . Seller has no knowledge of lead-based paint and/or lead-based hazards in the housing,
_. {b) Records and Reparts available to the seller (check one below):

Sclicr has provided the purchaser with all available records and reports pertaining to Icad-based paint
and/or lead-based hazards in the housing (/s7 documents besows:

 

XN Seller has no reports or records pertaining to lead-based paint and/or lead-based paint hazards im the
housing.

Purchaser's Acknowledgment (initial)

/
fhe (¢c) Purchaser has reecived copies of all information listed above.
{vas (d) Purchaser hag received the pamphlet Protect Your Fantily From faad in Your Home.
feo (e) Purchaser has febeek ane below):
Lu Received a (0-day opportunity (ar piutually agreed-upon period) to conduct a risk assessment or iaspection of the
presence Of lead-based paint or lead-bused paint hazards; or

1 Waived the opportunity to conduct a risk assessment or inspection for tie presuney of teui-based paint andor lead-
based paint hazards.

Agent's Acknowledgment inital)

(1) Agent has informed the seller of the seller's obligation under 42 U.S.C. 4852 d and is aware of his/her
responsibility to ensure compliance,

Certification of Accuracy
The following parties have reviewed the information above and certify, to the best af their knowledge, that the information
they have provided is wee and accurate.

Lwvhe= ———" 5/19/2020

 

 

 

Hirchaser ~ Date Date
Purchaser Date Seller Date
RETNGS.02 SY¥SBA PRACTICR® FORMS Vos

13

 
Exhibit 3
B&G Real Estate Appraisers, LLC.

8G2004131
Fie No. BG2004131

 

 

 

 

APPRAISAL OF

 

 

 

 

 

 

 

 

LOCATED AT:

32 Prospect Street
Spring Valley, NY 10977

CLIENT:
Larry Weinstein

32 Prospect Street
Spring Valley, NY, 10977

AS OF:

April 6, 2020

BY:

Bruce J, Potash
Certified Residential Appraiser

 

 

 

P:845 987 1157 F:845 987 1075 BANDG1403@AOL.COM

 
B&G Real Estate Appraisers, LLC.

BG2004131
Fie No. BG2004131

 

 

 

April 6, 2020

Larry Weinstein

Larry Weinstein

32 Prospect Street
Spring Valley, NY, 10977

File Number; BG2004131

Dear Sir/Madam:
In accordance with your request, | have appraised the real property al:
32 Prospect Street
Spring Valley, NY 10977
The purpose of this appraisal is to develop an opinion of the defined value of the subject property, as improved
The property rights appraised are the fee simple interest in the site and improvements,
In my opinion, the defined value of the property as of April 6, 2020 iS:
$350,000

Three Hundred Fifty Thousand Dollars

The attached report contains the description, analysis and supportive data for the conclusions,
final opinion of value, descriptive photographs, assignment conditions and appropriate certifications.

Respectfully Submitted,

OO uece. of

Bruce J, Potash
Certified Residential Appraiser

 

BJP

 

 

P:845 987 1157 F:845 987 1075 BANDG1403@AOL.COM

 

 

 
B&G Real Estate Appraisers, LLC. BG2004131
Residential Appraisal Report File No, BG2004 131

The purpose of ths appraisal report is to provide tne cheatwith a crodible opinion of the defined value ol the subject property, given the intended use of the appraisal
“mail net
32

Analysis of prior sale or transfer history of the subject property (and compatable sates, if appttcable) of
months. R:

for 12

for 4

Offerings. options and contracts as of the effective date of the appraisal None

In
mins 36 mihs 236
Neighborhood Boundaries to the north; is to south; 35A is 490
45 is to the west
Neighborhood Description is located in a well
in of in Town of . schools and
and

Markel Conditions (including support for the above conclusions}

-25

is the Inghest and best use of the subyec} property as improved (or a5 proposed per plans and specifications) the present use? Yes No if No, describe.
to

Public Other

Site Comments

Yes/Yes
Double

F Fectot Atca Above
Additional Features screens.

Comments on the fmprovements functional noted. No noted or
no no
electrical
noticeable

 

 
 

  
 

 

Pradurnd aving AC rapes, BOO} 274 B27 aww acne coer Tan form Copyright © 206% 2010 ACI Drisin of SG Clams Sanwces Ine Aa Rights ey
ee Lots {gPAR'} General Purpose Appraisal Ropott 0542010
GPAR TONE 1105 262010

Hs

 
B&G Real Estate Appraisers, LLC. BG2004131
Residential Appraisal Report Fite No, BG2004134

1 NO. 3

32 Prospect Street 16 Rusten Lane 10 Hazel Court 9 Pauline Court

Vv.

lo

Sate or Financing

Above Grade
Room Count
30.00

Basement & Finished

Adjusted Sale Price

of the
which

value is

TIMATED

1
0.47

Armtth

1
1,637
Full Basement

Pp

None
None

‘

Net Adj

area is

xX

Summary of Income Approach (including support for market reat and GRM)

in

ibis appraisal is made “as is.”

for

315,000

44

Armbth

§ 43
1
Full Basement

T

+ -
Net Adj -0.9%
100 ii.
the
Ft.

s 355,400
of

Vi

NY 10977

Al NE

48
axRec

ArmLth

1 19
N;Res
F
-4 17860 sf
iRes

TA
0/33
A

-3,000] 8
10,000
-5,000 | Slab
-5,000

T

+

Not Adj

115.00.

subject to completion per plans and specifications on the basis of a hypothetical condition that the improvements have been completed.

CJ subject to the following

Based on the scope of work, assumptions, limiting conditions and appraiser's certification, my (our) opinion of the defined value of the real property

that is the subject of this reportis $

350,000

asof Q

 

par”

4/06/2020

Profuciat using ACE sotiwiate, B00 244 8221 weny acer 107
Page Zot 4

B&G Potash, Inc.

, which is the effective date of this appraisal.

375,000

180,000

70
163,863
1

 

Is foem Cojeyeght © 2005 204) ACL Danexan at 1

 

laans Sennces. tne Al Rights Resend

(gPAR™ Geaccal Purpose Appravsat Ropar 05/2010

SPARTA 1005262010
i
32 Prospect Street
Addr Vi
10

Vi TMEN]
Sale or Financing

Above Grade
Room Count
Arca 30.00

Basement & Finished

Adjusted Sale Price

reader will
count

 

B&G Reali Estate Appraisers, LLC.
Residential Appraisal! Report

69 S Cole Court

4
10 Mila Lane

Vv. NY 10977 Vi

1.15 miles

165.65

ArmLth

N-
Fee

11326
N: Res

Frame / A
31

NetAd) 3.7%
5
a
& #6 are
data is at 98.

and
area. The

are based on

Q.
79

Active

6 3
1
Full Basement

500
14,100 ‘ :
Net Adj 3.5%

in
an

in the

as of the of this

Protuted using ACE sattavica, HX) 238 B27 way acsvest comm
Additional Comparaltes

They tiem Coptght © 2008 2050 ACE Ornsun of ISO

BG2004131
File Nu. BG2004131

6 Paquin Lane
10977

Active

-6,000} 9 | 5
16,500 1,872
-5,500| Slab
0| None
T

Net Adj 0.2%
6. 5
market of the
to

for the

 

 
  

(gPAR} Genes

tot. AIL gps esatvendt
2 Apprarsal Report Qb(2010
CPA 1005282010
B&G Real Estate Appraisers, LLC BG2004131
Residential Appraisal Report File No BG2004131

 

Scope of Work, Assumptions and Limiting Conditions

Scope of work is defined in the Uniform Standards of Professional Appraisal Practice as " the type and extent of research and analyses in an
assignment." In short, scope of work is simply what the appraiser did and did not do during the course of the assignment, Itincludes, but is not
limited ta: the extent to which the property is identified and inspected, the type and extent of data researched, the type and extent of analyses applied
to arrive at opinions or conclusions,

 

The scope of this appraisal and ensuing discussion in this report are specific to the needs of the client, other identified intended users and to the
intended use of the report. This report was prepared for the sole and exclusive use of the client and other identified intended users for the identified
intended use and its use by any other parties is prohibited. The appraiser is not responsible for unauthorized use of the report,

The appraiser's certification appearing inthis appraisal report is subject to the following conditions and to such other specific conditions as are
set forth by the appraiser in the report. Allextraordinary assumptions and hypothetical conditions are stated in the report and might have affected the
assignment results.

1. The appraiser assumes no responsibility for matters of a legal aature affecting the property appraised or hile thereto, nor does the appraiser tender aay opinion as to the tile, which es
assumed (9 be good and marketable. The property 8 appraised 4§ though under respansible ownership

2. Any sketch in this report may show approximate dimensions and ¥s included only to assist the reader in visualizing the properly. The appraiser has made no survey of the property

3. The appraiser is not required to give testimony or appear in court because of having made the apprarsal with reference to the propnity m question, unless arrangemants have been
previously made thereto.

4. Neaher all, nor any part of the content of this report, copy ar other media thereof (including conclusions as to the property value, the identity of the appraiser, professional designations,
ar the firm wilh which the apprarser is connected), shall be used for any purposes by anyone bul the client and other intended users as identiied im this report, nor shall t be conveyed by
anyone to the public through advertising, public relations, news, sales, or other media, without the wotten consent of the appraiser

 

5. The appracer wil not disclose the contents of this appraisal report unless required by applicable law or as specified in the Uniform Standards of Professional Appraisal Practice

6. Information, estimates, and opinions furnished to the appraiser, and contained in Ihe report, were abtained from sources considered rehable and believed to be tue and correct
However, no responsibility for accuracy of such dems furnished to the appraiser is assumed by the appraiser

7. The appraiser assumes that there are no hidden or ubapparent conditions of the property, subsoil, or Structures, which would render it more of less valuable. The appraiser assumes
fo responsibitiy for such conditions, or for engineering or testing, which might be requited to discover such factors. This appraisal is not an envonmental assessment of the property and
should not be considered as such

8, The apprarser specializes in the valuation of real property and is not a home inspector. building contractor, structural engineer, or similar expen, unless otherwise noted. The appraiser
did not conduct the intensive type of field observations of the kind intended to seck and discover property defects The viewing of the property and any improvements is for purposes of
developing an opinion of the defined value of the property, given the intended use of this assignment, Statements regarding condition are based on surface observations only. The
appraiser claims no special expertise regarding issucs including, but noUinyted to. foundation settioment basement moisture problems, wood destroying (or other) insects. pest infestation,
radon gas. lead based paint, mokd of environmental ssucs. Unless otherwise indicated, mechanical systems were not aclivaled or tested

 

 

 

This appraisal report should not be used (0 disclose Ihe condition of the property as it relatos to the presence/absence of defects. Tho clientis invited and encouraged to employ quatitied
experts to inspect and address areas of concern. If negative conditions are discavered, the opinion of value may be affected

Uniess otherwise noted, the appraiser assumes the components that constitute the subject property improvement(s) are fundamentally sound and in
working order.

Any viewing of the property by the appraiser was limited ta readdy observable areas. Unless othenwse noted, altcs and crawl space atcas were not accessed fhe appraiser did not move
furniture, floor coverings of other nems that may restrict (he viewing of the property

 

9. Appraisals involving hypothetical conditions related to completion of new constuction, repairs oF alteration are based on the
be competantly performed

Sssumption that such completion, altgtation or repairs will

10 Unless the intended use of this appraisal spectically includes issues of property insurance coverage, Hts appraisal should nat be used for such pumoses. Reproduction or
Replacement cost figures used in the cost approach are for valuation purposes only, given the mended use of the assignment, The Dofintion of Value used in this assignments unkely
40 be consistent with the definition of Insurable Value for property msurance caverage/use

14, The ACI General Purpose Appraisal Report (GPAR™) is not intended for use in transactions that require a Fannie Mae 1004/Freddie Mac 70 form,
also known as the Uniform Residential Appraisal Report (URAR).

Additiona! Comments Related To Scope Of Work, Assumptions and Limiting Conditions

 

 

 

Produced using ACH software, 80K) 234422 1 wraow arsed) cam Us foren Coggtight ® 2905 2010 ACE Dagar oF SO Clams Senens, Inc, Ad Rights Roserwad

ar Page 3 ol 4 WPAR™} General Purpose Appraisal Raport 0572010
GPAR TIDE AI 262010,

 
B&G Real Estate Appraisers, LLC. BG2004131
Residential Appraisal Report Fie No BG2004134

 

Appraiser's Certification
The appraiser(s) certifies that, to the best of the appraiser's knowledge and belief:
} She statements of fact contained in this report ate Iruc and conect

2 The reported anatyses, opinions, and conclustans are tmited only by the reported assumptions and limiting conditions and are thy appraiser's personal, anpartial, and unbiased
professional analyses, opinions, and conclusions

3 Uniess otherwise stated. the appraiser has no present or prospective interest in the properly that is the subject of is report and bas no personal interest wilh cospeclio the parties
involved

4) [he appraser has no bias wilh respect to the property that is the subject of this report or to the parties involved with this assignment
5. Tac appraiser's engagement in this assigament was nol contingent upon developing of reporting predetermined results

6 The appraiser's compensation for completing this assignment 1s nol conungent upon the development or reporting af a predetermined value ot direction in value thal favors the cause of
the client, (he amount of the value opinion, the allainment of a stipulated cosull, of the occurrence of a subsequent event directly related to the intended use of this appraisal

 

? fhe apprarser’s analyses, opinions, and conclusions were developed, and tus feporl has been prepared, in contormly with the Uniform Standards of Professional Appraisal Pract!
8 Unless otherwise noted, ihe appraiser has made a personal mspecton of the property that is the subject of this report

9 Uniess noted below. no one provided significant real properly appraisal assistance to the appraiser signing this certification Significant real propery appraisal assistance provided by

Additional Certifications:

 

Definition of Value: ( Market Value ‘- Other Value:
Source of Defindion

 

 

 

ADDRESS OF THE PROPERTY APPRAISED.

32 Prospect Street

Spring Valley, NY 10977

EFFECTIVE DATE OF THE APPRAISAL. 04/06/2020

APPRAISED VALUE OF THE SUBJECT PROPERTY $ 350,000

 

 

APPRAISER SUPERVISORY APPRAISER

«

“
Signature Adu Ce ( . { fw? Signature

Name, Bruce Potash G- Name

State Certification # 450000446 State Cenification #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or License # or license #

or Other (describe) State # State

State: NY. Expiration Date of Certification of License:

Expiration Date of Certification or License. 01/02/2021 Date Signature

Late of Signature and Report: 04/09/2020 Dale of Property Viewing

Date of Property Viewing Degree of property viewing

Ocgice af property viewing (") interioe and Extentor } {xterion Only C) Did not personally view
[x] faterior and Exterior (7) Exterior Only C] Did not personally view

 

 

 
 

Praguced using ACE softwamt, BOO 244 872) very aernty com Thus forra Copyraght © 2005 2000 ACH Davin of SO Claims Seveces, tne, Aut Rags Ruseywed,
Page A at 4 IghAR"} Generat Purpose Appravsal Report 95/20¢
CPAR OS

VO OS A210
B&G Potash, Inc.

 

 
SUBJECT PROPERTY PHOTO ADDENDUM

 

 

 

Client. Larry Weinstein File No; BG2004131
Property Address: 32 Prospect Street Case No.; BG2004131
City: Spring Valley State: NY Zip: 10977

 

 

 

 

FRONT VIEW OF
SUBJECT PROPERTY

Appraised Date: April 6, 2020
Appraised Value: $ 350,000

 

 

 

 

 

 

 

REAR VIEW OF
SUBJECT PROPERTY

 

 

 

 

STREET SCENE

 

 

 

 

 

 
 

Client. Larry Weinstein

File No. BG2004131

 

Property Address: 32 Prospect Street

Case No.; BG2004131

 

City: Spring Valley State: NY

Zip: 10977

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kitchen
Floor 1

Living Room
Floor 4

Bath
Floor 1

 

Produced amy ACT sofware, BOD 24 BI?) war acre com

PUTROS2E2O1Y

 
 

Client Larry Weinstein

File No. BG2004131

 

Property Address: 32 Prospect Street

Case No, BG2004131

 

City: Spring Valley

Stale: NY

Zip: 10977

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bedroom
Floor 1

Bedroom
Fioor 1

Bedroom
Floor 1

 

Produced using ACI software, BOO 234 B72) axwe acwveb cont

PUVTOS? 12019

 
B&G Real Estate Appraisers, LLC

 

Client: Larry Weinstein

File No... BG2004131

 

Property Address: 32 Prospect Street

Case No.: BG2004131

 

City: Spring Valley State: NY

Zip: 10977

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electric on and functional
Fioor 1

Water on and functional
Floor 1

Electric service panel

 

Prontend using ACL software, B00 234 W924 enw acrwet coat

PRELOS2NE

 
 

B&G Real Estate Appraisers, LLC

 

 

 

Client: Larry Weinstein a. File No: BG2004131
Property Address: 32 Prospect Street ee Case No.: BG2004131
City: Spring Valley State: NY Zip: 10977

 

 

 

 

 

 

 

 

 

 

 

 

Kitchen Living Room
Floor 2 Fioor 2

 

 

 

 

 

 

 

 

 

 

Bath Bedroom
Floor 2 Floor 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bedroom Bedroom
Floor 2 Floor 2

Product using ACT sofware, BOY 234 BA2T wwe acne con vl
 

B&G Real Estate Appraisers, LLC

 

 

 

Client. Larry Weinstein File No. BG2004131
Properly Address: 32 Prospect Street Case No.: BG2004131
City: Spring Valley State: NY Zip: 10977

 

 

 

 

 

 

 

 

 

 

 

 

 

Laundry Mechanicals
Floor 1 Floor 1

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Praalug esd using ACS software ROY 234 G22 7 ways acetnby com Pid
COMPARABLE PROPERTY PHOTO ADDENDUM

 

 

 

Client: Larry Weinstein File No.. BG2004131
Property Address: 32 Prospect Street Case No.. BG2004131
City: Spring Valley State: NY Zip: 10977

 

 

 

 

COMPARABLE SALE #1

16 Rusten Lane
Nanuet, NY 10954
Sale Date: 10/18/2019
Sale Price: $ 315,000

 

 

 

 

 

COMPARABLE SALE #2

10 Hazel Court

Spring Valley, NY 10977
Sale Date: 08/23/2019
Sale Price: $ 400,000

 

 

 

 

COMPARABLE SALE #3

9 Pauline Court

Spring Valley, NY 10977
Sale Date: 08/15/2019
Sale Price: $ 375,000

 

 

 

 

 

 
COMPARABLE PROPERTY PHOTO ADDENDUM

 

 

 

Client Larry Weinstein File No... BG2004131
Property Address: 32 Prospect Street Case No.: BG2004131
City: Spring Valley State: NY Zip: 10977

 

 

 

 

COMPARABLE SALE #4

69 S Cole Court

Spring Valley, NY 10977
Sale Date: 05/02/2019
Sale Price: $ 379,000

 

 

 

 

 

 

COMPARABLE SALE #5

10 Mila Lane

Spring Valley, NY 10977
Sale Date: Active Listing
Sale Price: $ 340,000

 

 

 

 

 

 

COMPARABLE SALE #6

6 Paquin Lane

Spring Valley, NY 10977
Sale Date: Active Listing
Sale Price: $ 344,900

 

 

 

 

 
FLOORPLAN SKETCH

 

 

 

 

 

 

 

 

 

   
 

Client Larry Weinstein File No. BG2004131
Properly Address: 32 Prospect Street Case No.: BG2004131
City: Spring Valley State: NY Zip: 10977
2
Patio
"i 2
Living Roam Bedroom
Bedroom Bedroom
Laundry x
Kitchen Mechanicats} ~
Bedraom Bath
a Bath % a
|| Bedroom
Ie
12° Kitchen
Bedroom Living Room

 

 

 

 

 

 

 

 

 

8 &
‘Shotch by Apox Medina
Comments:
| AREA CALCULATIONS SUMMARY : _ LIVING AREA BREAKDOWN
Code.’ Description ces = Net Size 2 Net Totals: “oe Breakdown. © Subtotals |
GLAL First Floor 915.0 First Floor
Second Floor 1051.0 1966.0 24.0 x 32.0 768.0
GAR Garage . . 96.07" 96.0 LOTO R20 120.0"
0.5 x 3.0 x 3.0 4.5
6.0 x 3.0 18.0
0.5 x 3.0 x 3.0 4.5
Second Floor
24.0 x 42.0 1008.0
2.0 x 8.0 16.0
0.5 x 3.0 x 3.0 4.5
6.0 x 3.0 18,0
0.5 x 3,0 x 3.90 4.5
Net LIVABLE Area (rounded) 1966 10 Items (rounded) 1966

 

 

 

 

 

 

 

 

P:845 987 1157 F:845 987 1075 BANDG1403@AOL.COM
PLAT MAP

 

 

 

Client. Larry Weinstein File No: BG2004131
Property Address: 32 Prospect Street Case No.: BG2004131
City: Spring Valley State: NY Zip: 10977

 

 

 

 

 

 

   

 

 

P:845 987 1157 F:845 987 1075 BANDG1403@AOL.COM

 

 
Client:

 

 

 

 

 

 

 

 

 

 

 

 
  

 
   

LOCATION MAP
Larry Weinstein File No. BG2004131
Property Address: 32 Prospect Street Case No.: BG2004131
City: Spring Valley State: NY Zip: 10977
| % Be
: a
| : D
Hempstead Poh 3
: Heron stead ay %,
Hl : : : * 3 & Ge 7
: : % New Hampstead Ri
: ° oe
. "9
3 *
Le @® New Square
8 Re

 

      

 

ORL Ref

 
  

Comparable Sale 3

9 Paulina Count
Comparable Sale 6

6 Paquin Lane

 
  
 

 
    

Spring Valley, NY 10977

Spring Valley, NY 10877
0.23 miles NE

= 0.47 miles NE

 

 
 

  

  
  
 

Comparable Sate 2

 

 

  

    
  

 
   

10 Hazel Court
ns Spring Valley, NY 10977

es eee 0.56 miles NE

« Subject

32 Prospect Street
Spring Valley, NY 10977

ons ey Comparable Sale 4

vs 69 S Cole Court

(8

 
 
 
 

 
 

Spring Vailey, NY 10977
1.15 miles SW

 

Comparable Sale 4
16 Rusten Lane

Nanuet, MY 10954
0.47 miles SE

 
  
 
      
   
    

 

   

 

Comparable Sale §
10 Mila Lane

 

 

sry Rd

Spring Valley, MY 10977
0.44 miles SW

 

 

P:845 987 1157 F:845 987 1075 BANDG1403@AOL.COM

 

 

 
AERIAL MAP

 

Client Larry Weinstein
Property Address: 32 Prospect Street

File No.:

BG2004131

Case No.. BG20041314

 

City: Spring Valley

State: NY

Zip: 10977

 

 

 

 

 

 

Subject
32 Prospect Street
Sparing Valley, NY 10977

a

coy
LU OLA Lele 41)

 

 

 

P:845 987 1157 F:845 987 1075 BANDG1403@AOL.COM

 

 
FLOOD MAP

 

 

 

Client. Larry Weinstein File No. BG2004131
Property Address: 32 Prospect Street Case No, BG2004131
City: Spring Valley State: NY Zip; 10977

 

 

 

Subject
32 Prospect St
Spring Valley, NY 10977

 

 

FLOOD INFORMATION

Community: Village of Spring Valley
Property is NOT in a FEMA Special Flood Hazard Area

rard rea ~

   

 

    

Map Number: 36087C0156G | 2 = Mogerate and Minanel Risk Are
Panel: 36087C0156 Road View:
Zone: X @

A Forest Yeater
Map Date: 03-03-2014 : °
FIPS: 36087

i Source: FEMA DFIRM

Sky Flood™

 

 

 

 

 

 

 

 

P:845 987 1157 F:845 987 1075 BANDG1403@AOL.COM
B&G Real Estate Appraisers, LLC.

BG2004131
tite No. BG2004131

 

 

 

 

aOR OR EHO ROK INVOICE FORE Ra

File Number: BG2004131 04/09/2020

Larry Weinstein

Larry Weinstein

32 Prospect Street
Spring Valley, NY 10977

Invoice # : BG2004131
Order Dale : 04/05/2020
Reference/Case #: BG2004131
PO Number :

32 Prospect Street
Spring Valley, NY 10977

$ 500.00
PAD $
Invoice Total § 500.00
State Sales Tax @ $ 0.00
Deposit $ 500.00 )
Deposit ($ )
Amount Due $ 0.00

Terms: Due upon Receipt

Please Make Check Payable To:
B&G Real Estate Appraisers, LLC.
PO Box 27

Bellvale NY 10912

Fed. LD. #: XX-XXXXXXX

Thank you for your Business

 

 

P:845 987 1157 F:845 987 1075 BANDG1403@AOL.COM

 

 
